Exhibit 10.1

 

Stanley, Inc.

Amended and Restated

2006 Omnibus incentive Compensation Plan

 

SECTION 1.  Purpose.  The purpose of this Stanley, Inc. 2006 Omnibus Incentive
Compensation Plan is to promote the interests of Stanley, Inc., a Delaware
corporation (the “Company”), and its stockholders by (a) attracting and
retaining exceptional directors, officers, employees and consultants (including
prospective directors, officers, employees and consultants) of the Company and
its Affiliates (as defined below) and (b) enabling such individuals to
participate in the long-term growth and financial success of the Company.

 

SECTION 2.  Definitions.  As used herein, the following terms shall have the
meanings set forth below:

 

“Affiliate” means (a) any entity that, directly or indirectly, is controlled by,
controls or is under common control with, the Company and (b) any entity in
which the Company has a significant equity interest, in either case as
determined by the Committee. For purposes of granting Options or SARs, an entity
may not be considered an Affiliate unless the Company holds a “controlling
interest” in such entity, where the term “controlling interest” has the same
meaning as provided in Treasury Regulation 1.414(c)-2(b)(2)(i), provided that
the language “at least 50 percent” is used instead of “at least 80 percent” and,
provided further, that where granting of Options or SARs is based upon a
legitimate business criteria, the language “at least 20 percent” is used instead
of “at least 80 percent” each place it appears in Treasury
Regulation 1.414(c)-2(b)(2)(i).

 

“Award” means any award that is permitted under Section 6 and granted under the
Plan.

 

“Award Agreement” means any written agreement, contract or other instrument or
document, including any document delivered electronically or posted on the
Company’s intranet, evidencing any Award, which may, but need not, require
execution or acknowledgment by a Participant.

 

“Board” means the Board of Directors of the Company.

 

“Cash Incentive Award” shall have the meaning specified in Section 6(f).

 

“Change of Control” shall (a) have the meaning set forth in an Award Agreement
or (b) if there is no definition set forth in an Award Agreement, mean the
occurrence of any of the following events, not including any events occurring
prior to or in connection with the initial public offering of Shares (including
the occurrence of such initial public offering):

 

(i)  during any period of 24 consecutive months, individuals who were directors
of the Company at the beginning of such period (the “Incumbent Directors”) cease
at any time during such period for any reason to constitute a majority of the
Board; provided that any individual becoming a director subsequent to the
beginning of such period whose election, or nomination for election, by the
Company’s stockholders was approved by a vote of at least a majority of the
Incumbent Directors shall be deemed to be an Incumbent Director, except that any
such individual whose initial assumption of office occurs as a result of an
actual or threatened proxy contest with respect to election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of any “person” (as such term is used in Section 13(d) of the
Exchange Act) (each, a “Person”), other than the management of the Company or
the Board, shall be deemed to not be an Incumbent Director;

 

(ii)  the consummation of (A) a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving (x) the Company or (y) any of
its subsidiaries, but in the case of this clause (y) only if Company Voting
Securities (as defined below) are issued or issuable in connection with such
transaction (each of the transactions referred to in this clause (A), a
“Reorganization”) or (B) a sale or other disposition of all or substantially all
the assets of the Company to a person that is not an Affiliate of the Company (a
“Sale”), in each case, if such

 

A-1

--------------------------------------------------------------------------------


 

Reorganization or Sale requires the approval of the Company’s stockholders under
the law of the Company’s jurisdiction of organization (whether such approval is
required for such Reorganization or Sale or for the issuance of securities in
such Reorganization or Sale), unless, immediately following such Reorganization
or Sale, (1) all or substantially all the persons who were the “beneficial
owners” (as such term is defined in Rule 13d-3 under the Exchange Act) of the
securities eligible to vote for the election of the Board (“Company Voting
Securities”) outstanding immediately prior to the consummation of such
Reorganization or Sale beneficially own, directly or indirectly, more than 50%
of the combined voting power of the then outstanding voting securities of the
corporation or other entity resulting from such Reorganization or Sale
(including a corporation or other entity that as a result of such transaction
directly or indirectly owns the Company or all or substantially all the
Company’s assets) (the “Continuing Company”) in substantially the same
proportions as their ownership, immediately prior to the consummation of such
Reorganization or Sale, of the outstanding Company Voting Securities (excluding
any outstanding voting securities of the Continuing Company that such beneficial
owners hold immediately following the consummation of such Reorganization or
Sale as a result of their ownership prior to such consummation of voting
securities of any corporation or other entity (other than the Company) involved
in or forming part of such Reorganization or Sale), (2) no Person (excluding
(x) any employee benefit plan (or related trust or fiduciary) sponsored or
maintained by the Company or its Affiliates and (y) the Company and its
Affiliates) beneficially owns, directly or indirectly, 20% or more of the
combined voting power of the outstanding voting securities of the Continuing
Company immediately following the consummation of such Reorganization or Sale
and (3) immediately following the consummation of such Reorganization or Sale,
at least a majority of the members of the board of directors (or equivalent
body) of the Continuing Company are Incumbent Directors;

 

(iii)  the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company, unless such liquidation or dissolution is part of a
transaction or series of transactions described in paragraph (ii) above that
does not otherwise constitute a Change of Control; or

 

(iv)  any Person or “group” (as used in Section 14(d)(2) of the Exchange Act)
(excluding (x) any employee benefit plan (or related trust or fiduciary)
sponsored or maintained by the Company or its Affiliates and (y) the Company and
its Affiliates) becomes the beneficial owner, directly or indirectly, of Company
Voting Securities representing 20% or more of the combined voting power of the
then outstanding Company Voting Securities; provided, however, that, for
purposes of this subparagraph (iv), no acquisition of Company Voting Securities
(x) directly from the Company or (y) by any employee benefit plan (or related
trust or fiduciary) sponsored or maintained by the Company or its Affiliates
shall constitute a Change of Control.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

 

“Committee” means the compensation committee of the Board, or such other
committee of the Board as may be designated by the Board from time to time to
administer the Plan.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute thereto.

 

“Exercise Price” means (a) in the case of Options, the price specified in the
applicable Award Agreement as the price-per-Share at which Shares may be
purchased pursuant to such Option or (b) in the case of SARs, the price
specified in the applicable Award Agreement as the reference price-per-Share
used to calculate the amount payable to the Participant.

 

“Fair Market Value” means: (a) with respect to any property other than Shares,
the fair market value of such property determined by such methods or procedures
as shall be established from time to time by the Committee; and (b) with respect
to the Shares, as of any date, (i) the closing market price

 

A-2

--------------------------------------------------------------------------------


 

of the Shares (A) as reported by the NYSE for such date, or (B) if the Shares
are listed on any other national stock exchange, as reported on the stock
exchange composite tape for securities traded on such stock exchange for such
date, or with respect to each of clauses (A) and (B), if there were no sales on
such date, on the closest preceding date on which there were sales of Shares, or
(ii) in the event there shall be no public market for the Shares on such date,
the fair market value of the Shares as determined in good faith by the Committee
in such a manner as to comply with Code Section 409A.

 

“Incentive Stock Option” means an option to purchase Shares from the Company
that (a) is granted under Section 6 and (b) is intended to qualify for special
Federal income tax treatment pursuant to Sections 421 and 422 of the Code, as
now constituted or subsequently amended, or pursuant to a successor provision of
the Code, and which is so designated in the applicable Award Agreement.

 

“Independent Director” means a member of the Board who is neither (a) an
employee of the Company nor (b) an employee of any Affiliate, and who, at the
time of acting, is a “Non-Employee Director” under Rule 16b-3.

 

“IRS” means the Internal Revenue Service or any successor thereto and includes
the staff thereof.

 

“Nonqualified Stock Option” means an option to purchase Shares from the Company
that (a) is granted under Section 6 and (b) is not an Incentive Stock Option.

 

“NYSE” means the New York Stock Exchange or any successor thereto.

 

“Option” means an Incentive Stock Option or a Nonqualified Stock Option or both,
as the context requires.

 

“Participant” means any director, officer, employee or consultant (including any
prospective director, officer, employee or consultant) of the Company or its
Affiliates who is eligible for an Award under Section 5 and who is selected by
the Committee to receive an Award under the Plan or who receives a Substitute
Award pursuant to Section 4(c).

 

“Performance Compensation Award” means any Award designated by the Committee as
a Performance Compensation Award pursuant to Section 6(i).

 

“Performance Criteria” means the criterion or criteria that the Committee shall
select for purposes of establishing a Performance Goal for a Performance Period
with respect to any Performance Compensation Award under the Plan.

 

“Performance Formula” means, for a Performance Period, the one or more objective
formulas applied against the relevant Performance Goal to determine, with regard
to the Performance Compensation Award of a particular Participant, whether all,
a portion or none of the Award has been earned for the Performance Period.

 

“Performance Goal” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria.

 

“Performance Period” means the one or more periods of time as the Committee may
select over which the attainment of one or more Performance Goals will be
measured for the purpose of determining a Participant’s right to and the payment
of a Performance Compensation Award.

 

“Performance Unit” means an Award under Section 6(e) that has a value set by the
Committee (or that is determined by reference to a valuation formula specified
by the Committee or the Fair Market Value of Shares), which value may be paid to
the Participant by delivery of such property as the Committee shall determine,
including without limitation, cash or Shares, or any combination thereof, upon
achievement of such Performance Goals during the relevant Performance Period as
the Committee shall establish at the time of such Award or thereafter.

 

“Plan” means this Stanley, Inc. Amended and Restated 2006 Omnibus Incentive
Compensation Plan, as in effect from time to time.

 

A-3

--------------------------------------------------------------------------------


 

“Restricted Share” means a Share delivered under the Plan that is subject to
certain transfer restrictions, forfeiture provisions and/or other terms and
conditions specified herein and in the applicable Award Agreement.

 

“RSU” means a restricted stock unit Award that is designated as such in the
applicable Award Agreement and that represents an unfunded and unsecured promise
to deliver Shares, cash, other securities, other Awards or other property in
accordance with the terms of the applicable Award Agreement.

 

“Rule 16b-3” means Rule 16b-3 as promulgated and interpreted by the SEC under
the Exchange Act or any successor rule or regulation thereto as in effect from
time to time.

 

“SAR” means a stock appreciation right Award that represents an unfunded and
unsecured promise to deliver Shares, cash, other securities, other Awards or
other property equal in value to the excess, if any, of the Fair Market Value
per Share over the Exercise Price per Share of the SAR, subject to the terms of
the applicable Award Agreement.

 

“SEC” means the Securities and Exchange Commission or any successor thereto and
shall include the staff thereof.

 

“Shares” means shares of common stock of the Company, $0.01 par value, or such
other securities of the Company (a) into which such shares shall be changed by
reason of a recapitalization, merger, consolidation, split-up, combination,
exchange of shares or other similar transaction or (b) as may be determined by
the Committee pursuant to Section 4(b).

 

“Subsidiary” means any entity in which the Company, directly or indirectly,
possesses 50% or more of the total combined voting power of all classes of its
stock.

 

“Substitute Awards” shall have the meaning specified in Section 4(c).

 

SECTION 3.  Administration.  (a)  Composition of Committee.  The Plan shall be
administered by the Committee, which shall be composed of one or more directors,
as determined by the Board; provided that after the date of the consummation of
the initial public offering of Shares, to the extent necessary to comply with
the rules of the NYSE and Rule 16b-3 and to satisfy any applicable requirements
of Section 162(m) of the Code and any other applicable laws or rules, the
Committee shall be composed of two or more directors, all of whom shall be
Independent Directors and all of whom shall (i) qualify as “outside directors”
under Section 162(m) of the Code and (ii) meet the independence requirements of
the NYSE.

 

(b)  Authority of Committee.

 

(i)  Subject to the terms of the Plan and applicable law, and in addition to
other express powers and authorizations conferred on the Committee by the Plan,
the Committee shall have sole and plenary authority to administer the Plan,
including, but not limited to, the authority to (i) designate Participants,
(ii) determine the type or types of Awards to be granted to a Participant,
(iii) determine the number of Shares to be covered by, or with respect to which
payments, rights or other matters are to be calculated in connection with,
Awards, (iv) determine the terms and conditions of any Awards, (v) determine the
vesting schedules of Awards and, if certain performance criteria must be
attained in order for an Award to vest or be settled or paid, establish such
performance criteria and certify whether, and to what extent, such performance
criteria have been attained, (vi) determine whether, to what extent and under
what circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended, (vii) determine whether, to what extent and under what
circumstances cash, Shares, other securities, other Awards, other property and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee,
(viii) interpret, administer, reconcile any inconsistency in, correct any
default in and supply any omission in, the Plan and any instrument or agreement

 

A-4

--------------------------------------------------------------------------------


 

relating to, or Award made under, the Plan, (ix) establish, amend, suspend or
waive such rules and regulations and appoint such agents as it shall deem
appropriate for the proper administration of the Plan, (x) accelerate the
vesting or exercisability of, payment for or lapse of restrictions on, Awards,
(xi) amend an outstanding Award or grant a replacement Award for an Award
previously granted under the Plan if, in its sole discretion, the Committee
determines that (A) the tax consequences of such Award to the Company or the
Participant differ from those consequences that were expected to occur on the
date the Award was granted or (B) clarifications or interpretations of, or
changes to, tax law or regulations permit Awards to be granted that have more
favorable tax consequences than initially anticipated, (xii) modify Awards to
eligible individuals who are foreign nationals or are individuals who are
employed outside the United States to recognize differences in local law, tax
policy or custom, and (xiii) make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the Plan.

 

(ii)  Without limiting the generality of the foregoing, the Committee may
determine to retain the right in an Award Agreement to cause a forfeiture of the
gain realized by a Participant on account of actions taken by the Participant in
violation or breach of or in conflict with any employment agreement,
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof or otherwise in
competition with the Company or any Affiliate thereof, to the extent specified
in such Award Agreement applicable to the Participant.

 

(c)  Committee Decisions.  Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award shall be within the sole and plenary discretion
of the Committee, may be made at any time and shall be final, conclusive and
binding upon all persons, including the Company, any Affiliate, any Participant,
any holder or beneficiary of any Award and any stockholder. All authority
delegated to the Committee pursuant to this Plan may be exercised, in its sole
discretion, by the Board.

 

(d)  Indemnification.  No member of the Board, the Committee or any employee of
the Company (each such person, a “Covered Person”) shall be liable for any
action taken or omitted to be taken or any determination made in good faith with
respect to the Plan or any Award hereunder. Each Covered Person shall be
indemnified and held harmless by the Company against and from (i) any loss,
cost, liability or expense (including attorneys’ fees) that may be imposed upon
or incurred by such Covered Person in connection with or resulting from any
action, suit or proceeding to which such Covered Person may be a party or in
which such Covered Person may be involved by reason of any action taken or
omitted to be taken under the Plan or any Award Agreement and (ii) any and all
amounts paid by such Covered Person, with the Company’s approval, in settlement
thereof, or paid by such Covered Person in satisfaction of any judgment in any
such action, suit or proceeding against such Covered Person; provided that the
Company shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding, and, once the Company gives notice of its intent to
assume the defense, the Company shall have sole control over such defense with
counsel of the Company’s choice. The foregoing right of indemnification shall
not be available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case not
subject to further appeal, determines that the acts or omissions of such Covered
Person giving rise to the indemnification claim resulted from such Covered
Person’s bad faith, fraud or willful criminal act or omission or that such right
of indemnification is otherwise prohibited by law or by the Company’s
Certificate of Incorporation or Bylaws. The foregoing right of indemnification
shall not be exclusive of any other rights of indemnification to which Covered
Persons may be entitled under the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any other power that the Company
may have to indemnify such persons or hold them harmless.

 

A-5

--------------------------------------------------------------------------------


 

(e)  Delegation of Authority to Senior Officers.  The Committee may delegate, on
such terms and conditions as it determines in its sole and plenary discretion,
to one or more senior officers of the Company the authority to make grants of
Awards to officers (other than executive officers), employees and consultants of
the Company and its Affiliates (including any prospective officer, employee or
consultant) and all necessary and appropriate decisions and determinations with
respect thereto.

 

(f)  Awards to Independent Directors.  Discretionary Awards to Independent
Directors shall be administered only by the Committee (consisting solely of
Independent Directors) and may not be subject to discretion of or determination
by the Company’s management.

 

SECTION 4.  Shares Available for Awards; Other Limits.  (a)  Shares Available. 
Subject to adjustment as provided in Section 4(b), the aggregate number of
Shares that may be delivered pursuant to Awards granted under the Plan shall be
4,500,000, all of which may be delivered pursuant to Incentive Stock Options
granted under the Plan. If, after the effective date of the Plan, any Award
granted under the Plan is forfeited, or otherwise expires, terminates or is
canceled without the delivery of Shares, then the Shares covered by such
forfeited, expired, terminated or canceled Award shall again become available to
be delivered pursuant to Awards under the Plan. If Shares issued upon exercise,
vesting or settlement of an Award, or Shares owned by a Participant (which are
not subject to any pledge or other security interest), are surrendered or
tendered to the Company in payment of the Exercise Price of an Award or any
taxes required to be withheld in respect of an Award, in each case, in
accordance with the terms and conditions of the Plan and any applicable Award
Agreement, such surrendered or tendered Shares shall again become available to
be delivered pursuant to Awards under the Plan; provided, however, that in no
event shall such Shares increase the number of Shares that may be delivered
pursuant to Incentive Stock Options granted under the Plan. Subject to
adjustment as provided in Section 4(b), (i) the maximum aggregate number of
Shares with respect to which Awards may be granted to any Participant in any
fiscal year of the Company shall be 1,000,000, provided that such number of
Shares does not reflect, and shall automatically be adjusted to take into
account any stock distribution or stock split that occurs in connection with the
initial public offering of Shares, and (ii) the maximum aggregate amount of cash
and other property (valued at its Fair Market Value) other than Shares that may
be paid or delivered pursuant to Awards under the Plan to any Participant in any
fiscal year of the Company shall be $3,000,000.

 

(b)  Adjustments for Changes in Capitalization and Similar Events.  In the event
that the Committee determines that any dividend or other distribution (whether
in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares such that an adjustment is determined by
the Committee in its discretion to be appropriate or desirable, then the
Committee may (i) in such manner as it may deem equitable or desirable, adjust
any or all of (A) the number of Shares or other securities of the Company (or
number and kind of other securities or property) with respect to which Awards
may be granted, including (1) the aggregate number of Shares that may be
delivered pursuant to Awards granted under the Plan, as provided in
Section 4(a) and (2) the maximum number of Shares or other securities of the
Company (or number and kind of other securities or property) with respect to
which Awards may be granted to any Participant in any fiscal year of the Company
and (B) the terms of any outstanding Award, including (1) the number of Shares
or other securities of the Company (or number and kind of other securities or
property) subject to outstanding Awards or to which outstanding Awards relate
and (2) the Exercise Price with respect to any Award, (ii) if deemed appropriate
or desirable by the Committee, make provision for a cash payment to the holder
of an outstanding Award in consideration for the cancelation of such Award,
including, in the case of an outstanding Option or SAR, a cash payment to the
holder of such Option or SAR in consideration for the cancelation of such Option
or SAR in an amount equal to the excess,

 

A-6

--------------------------------------------------------------------------------


 

if any, of the Fair Market Value (as of a date specified by the Committee) of
the Shares subject to such Option or SAR over the aggregate Exercise Price of
such Option or SAR and (iii) if deemed appropriate or desirable by the
Committee, cancel and terminate any Option or SAR having a per Share Exercise
Price equal to, or in excess of, the Fair Market Value of a Share subject to
such Option or SAR without any payment or consideration therefor.

 

(c)  Substitute Awards.  Awards may, in the discretion of the Committee, be
granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by the Company or any of its Affiliates or a company
acquired by the Company or any of its Affiliates or with which the Company or
any of its Affiliates combines (“Substitute Awards”). The number of Shares
underlying any Substitute Awards shall be counted against the aggregate number
of Shares available for Awards under the Plan; provided, however, that
Substitute Awards issued in connection with the assumption of, or in
substitution for, outstanding awards previously granted by an entity that is
acquired by the Company or any of its Affiliates or with which the Company or
any of its Affiliates combines shall not be counted against the aggregate number
of Shares available for Awards under the Plan; provided further, however, that
Substitute Awards issued in connection with the assumption of, or in
substitution for, outstanding stock options intended to qualify for special tax
treatment under Sections 421 and 422 of the Code that were previously granted by
an entity that is acquired by the Company or any of its Affiliates or with which
the Company or any of its Affiliates combines shall be counted against the
aggregate number of Shares available for Incentive Stock Options under the Plan.

 

(d)  Sources of Shares Deliverable Under Awards.  Any Shares delivered pursuant
to an Award may consist, in whole or in part, of authorized and unissued Shares
or of treasury Shares.

 

SECTION 5.  Eligibility.  Any director, officer, employee or consultant
(including any prospective director, officer, employee or consultant) of the
Company or any of its Affiliates shall be eligible to be designated a
Participant.

 

SECTION 6.  Awards.  (a)  Types of Awards.  Awards may be made under the Plan in
the form of (i) Options, (ii) SARs, (iii) Restricted Shares, (iv) RSUs,
(v) Performance Units, (vi) Cash Incentive Awards and (viii) other equity-based
or equity-related Awards that the Committee determines are consistent with the
purpose of the Plan and the interests of the Company. Awards may be granted in
tandem with other Awards. No Incentive Stock Option (other than an Incentive
Stock Option that may be assumed or issued by the Company in connection with a
transaction to which Section 424(a) of the Code applies) may be granted to a
person who is ineligible to receive an Incentive Stock Option under the Code.

 

(b)  Options.  (i)  Grant.  Subject to the provisions of the Plan, the Committee
shall have sole and plenary authority to determine the Participants to whom
Options shall be granted, the number of Shares to be covered by each Option,
whether the Option will be an Incentive Stock Option or a Nonqualified Stock
Option and the conditions and limitations applicable to the vesting and exercise
of the Option. In the case of Incentive Stock Options, the terms and conditions
of such grants shall be subject to and comply with such rules as may be
prescribed by Section 422 of the Code and any regulations related thereto, as
may be amended from time to time. All Options granted under the Plan shall be
Nonqualified Stock Options unless the applicable Award Agreement expressly
states that the Option is intended to be an Incentive Stock Option. If an Option
is intended to be an Incentive Stock Option, and if for any reason such Option
(or any portion thereof) shall not qualify as an Incentive Stock Option, then,
to the extent of such nonqualification, such Option (or portion thereof) shall
be regarded as a Nonqualified Stock Option appropriately granted under the Plan;
provided that such Option (or portion thereof) otherwise complies with the
Plan’s requirements relating to Nonqualified Stock Options.

 

(ii)  Exercise Price.  Except as otherwise established by the Committee at the
time an Option is granted and set forth in the applicable Award Agreement, the
Exercise Price of each Share

 

A-7

--------------------------------------------------------------------------------


 

covered by an Option shall be not less than 100% of the Fair Market Value of
such Share (determined as of the date the Option is granted); provided, however,
that (A) except as otherwise established by the Committee at the time an Option
is granted and set forth in the applicable Award Agreement, the Exercise Price
of each Share covered by an Option that is granted effective as of the Company’s
initial public offering of Shares shall be the initial public offering price per
Share and (B) in the case of an Incentive Stock Option granted to an employee
who, at the time of the grant of such Option, owns stock representing more than
10% of the voting power of all classes of stock of the Company or any Affiliate,
the per Share Exercise Price shall be no less than 110% of the Fair Market Value
per Share on the date of the grant. Options are intended to qualify as
“qualified performance-based compensation” under Section 162(m) of the Code.

 

(iii)  Vesting and Exercise.  Each Option shall be vested and exercisable at
such times, in such manner and subject to such terms and conditions as the
Committee may, in its sole and plenary discretion, specify in the applicable
Award Agreement or thereafter. Except as otherwise specified by the Committee in
the applicable Award Agreement, an Option may only be exercised to the extent
that it has already vested at the time of exercise. Except as otherwise
specified by the Committee in the Award Agreement, Options shall become vested
and exercisable with respect to one-third of the Shares subject to such Options
on each of the first three anniversaries of the date of grant. An Option shall
be deemed to be exercised when written or electronic notice of such exercise has
been given to the Company in accordance with the terms of the Award by the
person entitled to exercise the Award and full payment pursuant to
Section 6(b)(iv) for the Shares with respect to which the Award is exercised has
been received by the Company. Exercise of an Option in any manner shall result
in a decrease in the number of Shares that thereafter may be available for sale
under the Option and, except as expressly set forth in Section 4(c), in the
number of Shares that may be available for purposes of the Plan, by the number
of Shares as to which the Option is exercised. The Committee may impose such
conditions with respect to the exercise of Options, including, without
limitation, any relating to the application of Federal or state securities laws,
as it may deem necessary or advisable.

 

(iv)  Payment.  (A)  No Shares shall be delivered pursuant to any exercise of an
Option until payment in full of the aggregate Exercise Price therefor is
received by the Company, and the Participant has paid to the Company an amount
equal to any Federal, state, local and foreign income and employment taxes
required to be withheld. Such payments may be made in cash (or its equivalent)
or, in the Committee’s sole and plenary discretion, (1) by surrendering Shares
owned by the Participant (which are not the subject of any pledge or other
security interest) and valued at their Fair Market Value on the date of
surrender, (2) by withholding Shares that would otherwise be received by the
Participant upon exercise of the Option and valued at their Fair Market value on
the date of withholding, or (3) if there shall be a public market for the Shares
at such time, subject to such rules as may be established by the Committee,
through delivery of irrevocable instructions to a broker to sell the Shares
otherwise deliverable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the aggregate Exercise Price, or by a combination
of the foregoing; provided that the combined value of all cash and cash
equivalents and the Fair Market Value of any such Shares so tendered to the
Company as of the date of such tender is equal to such aggregate Exercise Price
and the amount of any Federal, state, local or foreign income or employment
taxes required to be withheld. The maximum number of Shares that may be withheld
from any Award to satisfy any federal, state or local tax withholding
requirements upon the exercise, vesting, lapse of restrictions applicable to
such Award or payment of Shares pursuant to such Award, as applicable, cannot
exceed such number of Shares having a Fair Market Value equal to the minimum
statutory amount required by the Company to be withheld and paid to any such
federal, state or local taxing authority with respect to such exercise, vesting,
lapse of restrictions or payment of Shares.

 

A-8

--------------------------------------------------------------------------------


 

(B)  Wherever in the Plan or any Award Agreement a Participant is permitted to
pay the Exercise Price of an Option or taxes relating to the exercise of an
Option by delivering Shares, the Participant may, subject to procedures
satisfactory to the Committee, satisfy such delivery requirement by presenting
proof of beneficial ownership of such Shares, in which case the Company shall
treat the Option as exercised without further payment and shall withhold such
number of Shares from the Shares acquired by the exercise of the Option.

 

(v)  Expiration.  Except as otherwise set forth in the applicable Award
Agreement, each Option shall expire immediately, without any payment, upon the
earlier of (A) the tenth anniversary of the date the Option is granted and (B)
either (x) 90 days after the date the Participant who is holding the Option
ceases to be a director, officer, employee or consultant of the Company or one
of its Affiliates for any reason other than the Participant’s death or (y) six
months after the date the Participant who is holding the Option ceases to be a
director, officer, employee or consultant of the Company or one of its
Affiliates by reason of the Participant’s death. In no event may an Option be
exercisable after the tenth anniversary of the date the Option is granted.

 

(c)  SARs.  (i)  Grant.  Subject to the provisions of the Plan, the Committee
shall have sole and plenary authority to determine the Participants to whom SARs
shall be granted, the number of Shares to be covered by each SAR, the Exercise
Price thereof and the conditions and limitations applicable to the exercise
thereof. SARs may be granted in tandem with another Award, in addition to
another Award or freestanding and unrelated to another Award. SARs granted in
tandem with, or in addition to, an Award may be granted either at the same time
as the Award or at a later time.

 

(ii)  Exercise Price.  Except as otherwise established by the Committee at the
time a SAR is granted and set forth in the applicable Award Agreement, the
Exercise Price of each Share covered by a SAR shall be not less than 100% of the
Fair Market Value of such Share (determined as of the date the SAR is granted).
SARs are intended to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code.

 

(iii)  Exercise.  A SAR shall entitle the Participant to receive an amount equal
to the excess, if any, of the Fair Market Value of a Share on the date of
exercise of the SAR over the Exercise Price thereof. The Committee shall
determine, in its sole and plenary discretion, whether a SAR shall be settled in
cash, Shares, other securities, other Awards, other property or a combination of
any of the foregoing.

 

(iv)  Other Terms and Conditions.  Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine, at or after the grant
of a SAR, the vesting criteria, term, methods of exercise, methods and form of
settlement and any other terms and conditions of any SAR. Any such determination
by the Committee may be changed by the Committee from time to time and may
govern the exercise of SARs granted or exercised thereafter. The Committee may
impose such conditions or restrictions on the exercise of any SAR as it shall
deem appropriate or desirable.

 

(v)  Expiration.  In no event may a SAR be exercisable after the tenth
anniversary of the date the SAR is granted.

 

(d)  Restricted Shares and RSUs.  (i)  Grant.  Subject to the provisions of the
Plan, the Committee shall have sole and plenary authority to determine the
Participants to whom Restricted Shares and RSUs shall be granted, the number of
Restricted Shares and RSUs to be granted to each Participant, the duration of
the period during which, and the conditions, if any, under which, the Restricted
Shares and RSUs may vest or may be forfeited to the Company and the other terms
and conditions of such Awards.

 

A-9

--------------------------------------------------------------------------------


 

(ii)  Transfer Restrictions.  Restricted Shares and RSUs may not be sold,
assigned, transferred, pledged or otherwise encumbered except as provided in the
Plan or as may be provided in the applicable Award Agreement; provided, however,
that the Committee may in its discretion determine that Restricted Shares and
RSUs may be transferred by the Participant. Certificates issued in respect of
Restricted Shares may be registered in the name of the Participant and deposited
by such Participant, together with a stock power endorsed in blank, with the
Company or such other custodian as may be designated by the Committee or the
Company, and shall be held by the Company or other custodian, as applicable,
until such time as the restrictions applicable to such Restricted Shares lapse.
In the alternative, in the sole discretion of the Committee or the Company,
record of the Restricted Shares may be made in book entry form, with no
certificates issued. Upon the lapse of the restrictions applicable to such
Restricted Shares, the Company or other custodian, as applicable, shall deliver
such certificates to the Participant or the Participant’s legal representative,
or shall cause any restrictions noted on the book entry for the Restricted
Shares to be eliminated.

 

(iii)  Payment/Lapse of Restrictions.  Each RSU shall be granted with respect to
one Share or shall have a value equal to the Fair Market Value of one Share.
RSUs shall be paid in cash, Shares, other securities, other Awards or other
property, as determined in the sole and plenary discretion of the Committee,
upon the lapse of restrictions applicable thereto, or otherwise in accordance
with the applicable Award Agreement. If a Restricted Share or an RSU is intended
to qualify as “qualified performance-based compensation” under Section 162(m) of
the Code, all requirements set forth in Section 6(i) must be satisfied in order
for the restrictions applicable thereto to lapse.

 

(e)  Performance Units.  (i)  Grant.  Subject to the provisions of the Plan, the
Committee shall have sole and plenary authority to determine the Participants to
whom Performance Units shall be granted and the terms and conditions thereof.

 

(ii)  Value of Performance Units.  Each Performance Unit shall have an initial
value that is established by the Committee at the time of grant. The Committee
shall set Performance Goals in its discretion which, depending on the extent to
which they are met during a Performance Period, will determine the number and
value of Performance Units that will be paid out to the Participant.

 

(iii)  Earning of Performance Units.  Subject to the provisions of the Plan,
after the applicable Performance Period has ended, the holder of Performance
Units shall be entitled to receive a payout of the number and value of
Performance Units earned by the Participant over the Performance Period, to be
determined by the Committee, in its sole and plenary discretion, as a function
of the extent to which the corresponding Performance Goals have been achieved.

 

(iv)  Form and Timing of Payment of Performance Units.  Subject to the
provisions of the Plan, the Committee, in its sole and plenary discretion, may
pay earned Performance Units in the form of cash or in Shares (or in a
combination thereof) that has an aggregate Fair Market Value equal to the value
of the earned Performance Units at the close of the applicable Performance
Period. Such Shares may be granted subject to any restrictions in the applicable
Award Agreement deemed appropriate by the Committee. The determination of the
Committee with respect to the form and timing of payout of such Awards shall be
set forth in the applicable Award Agreement. If a Performance Unit is intended
to qualify as “qualified performance-based compensation” under Section 162(m) of
the Code, all requirements set forth in Section 6(i) must be satisfied in order
for a Participant to be entitled to payment.

 

(f)  Cash Incentive Awards.  Subject to the provisions of the Plan, the
Committee, in its sole and plenary discretion, shall have the authority to grant
Cash Incentive Awards. The Committee shall establish Cash Incentive Award levels
to determine the amount of a Cash Incentive Award payable upon the attainment of
Performance Goals. If a Cash Incentive Award is intended to qualify as
“qualified performance-based compensation” under Section 162(m) of the Code, all
requirements set forth in Section 6(i) must be satisfied in order for a
Participant to be entitled to payment.

 

A-10

--------------------------------------------------------------------------------


 

(g)  Other Stock-Based Awards.  Subject to the provisions of the Plan, the
Committee shall have the sole and plenary authority to grant to Participants
other equity-based or equity-related Awards (including, but not limited to,
fully-vested Shares) in such amounts and subject to such terms and conditions as
the Committee shall determine. If such an Award is intended to qualify as
“qualified performance-based compensation” under Section 162(m) of the Code, all
requirements set forth in Section 6(i) must be satisfied in order for a
Participant to be entitled to payment. Fully-vested Shares granted pursuant to
this Section 6(g) shall be counted towards the 10% percent Share limitation set
forth in Section 6(d).

 

(h)  Dividend Equivalents.  In the sole and plenary discretion of the Committee,
an Award, other than an Option, SAR or Cash Incentive Award, may provide the
Participant with dividends or dividend equivalents, payable in cash, Shares,
other securities, other Awards or other property, on a current or deferred
basis, on such terms and conditions as may be determined by the Committee in its
sole and plenary discretion, including, without limitation, payment directly to
the Participant, withholding of such amounts by the Company subject to vesting
of the Award or reinvestment in additional Shares, Restricted Shares or other
Awards.

 

(i)  Performance Compensation Awards.  (i)  General.  The Committee shall have
the authority, at the time of grant of any Award, to designate such Award (other
than Options and SARs) as a Performance Compensation Award in order to qualify
such Award as “qualified performance-based compensation” under Section 162(m) of
the Code. Options and SARs granted under the Plan shall not be included among
Awards that are designated as Performance Compensation Awards under this
Section 6(i).

 

(ii)  Eligibility.  The Committee shall, in its sole discretion, designate
within the first 90 days of a Performance Period (or, if shorter, within the
maximum period allowed under Section 162(m) of the Code) which Participants will
be eligible to receive Performance Compensation Awards in respect of such
Performance Period. However, designation of a Participant eligible to receive an
Award hereunder for a Performance Period shall not in any manner entitle the
Participant to receive payment in respect of any Performance Compensation Award
for such Performance Period. The determination as to whether or not such
Participant becomes entitled to payment in respect of any Performance
Compensation Award shall be decided solely in accordance with the provisions of
this Section 6(i). Moreover, designation of a Participant eligible to receive an
Award hereunder for a particular Performance Period shall not require
designation of such Participant eligible to receive an Award hereunder in any
subsequent Performance Period and designation of one person as a Participant
eligible to receive an Award hereunder shall not require designation of any
other person as a Participant eligible to receive an Award hereunder in such
period or in any other period.

 

(iii)  Discretion of Committee with Respect to Performance Compensation Awards. 
With regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period, the types of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goals, the kinds and levels of the
Performance Goals that are to apply to the Company or any of its Subsidiaries,
Affiliates, divisions or operational units, or any combination of the foregoing,
and the Performance Formula. Within the first 90 days of a Performance Period
(or, if shorter, within the maximum period allowed under Section 162(m) of the
Code), the Committee shall, with regard to the Performance Compensation Awards
to be issued for such Performance Period, exercise its discretion with respect
to each of the matters enumerated in the immediately preceding sentence and
record the same in writing.

 

(iv)  Performance Criteria.  Notwithstanding the foregoing, the Performance
Criteria that will be used to establish the Performance Goals shall be based on
the attainment of specific levels of

 

A-11

--------------------------------------------------------------------------------


 

performance of the Company or any of its Subsidiaries, Affiliates, divisions or
operational units, or any combination of the foregoing, and shall be limited to
the following: (A) net income before or after taxes, (B) earnings before or
after taxes (including earnings before interest, taxes, depreciation and
amortization), (C) operating income, (D) earnings per share, (E) return on
stockholders’ equity, (F) return on investment or capital, (G) return on assets,
(H) level or amount of acquisitions, (I) share price, (J) profitability and
profit margins, (K) market share, (L) revenues or sales metrics (based on units,
dollars or growth and including backlog) (M) costs, (N) cash flow, (O) working
capital, (P) management of days sales outstanding, (Q) management of indirect
rates, (R) labor utilization, (S) employee turnover and (T) quality and/or
process improvements. Such performance criteria may be applied on an absolute
basis and/or be relative to one or more peer companies of the Company or indices
or any combination thereof. To the extent required under Section 162(m) of the
Code, the Committee shall, within the first 90 days of the applicable
Performance Period (or, if shorter, within the maximum period allowed under
Section 162(m) of the Code), define in an objective manner the method of
calculating the Performance Criteria it selects to use for such Performance
Period.

 

(v)  Modification of Performance Goals.  The Committee is authorized at any time
during the first 90 days of a Performance Period (or, if shorter, within the
maximum period allowed under Section 162(m) of the Code), or any time thereafter
(but only to the extent the exercise of such authority after such 90-day period
(or such shorter period, if applicable) would not cause the Performance
Compensation Awards granted to any Participant for the Performance Period to
fail to qualify as “qualified performance-based compensation” under
Section 162(m) of the Code), in its sole and plenary discretion, to adjust or
modify the calculation of a Performance Goal for such Performance Period to the
extent permitted under Section 162(m) of the Code (A) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development affecting the Company or any of its Affiliates, Subsidiaries,
divisions or operating units (to the extent applicable to such Performance Goal)
or (B) in recognition of, or in anticipation of, any other unusual or
nonrecurring events affecting the Company or any of its Affiliates,
Subsidiaries, divisions or operating units (to the extent applicable to such
Performance Goal), or the financial statements of the Company or any of its
Affiliates, Subsidiaries, divisions or operating units (to the extent applicable
to such Performance Goal), or of changes in applicable rules, rulings,
regulations or other requirements of any governmental body or securities
exchange, accounting principles, law or business conditions.

 

(vi)  Payment of Performance Compensation Awards.  (A)  Condition to Receipt of
Payment.  A Participant must be employed by the Company on the last day of a
Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period. Notwithstanding the foregoing,
in the discretion of the Committee, Performance Compensation Awards may be paid
to Participants who have retired or whose employment has terminated prior to the
last day of a Performance Period for which a Performance Compensation Award is
made or to the designee or estate of a Participant who has died prior to the
last day of a Performance Period.

 

(B)  Limitation.  A Participant shall be eligible to receive payments in respect
of a Performance Compensation Award only to the extent that (1) the Performance
Goals for such period are achieved and certified by the Committee in accordance
with Section 6(i)(vi)(C) and (2) the Performance Formula as applied against such
Performance Goals determines that all or some portion of such Participant’s
Performance Compensation Award has been earned for the Performance Period.

 

(C)  Certification.  Following the completion of a Performance Period, the
Committee shall meet to review and certify in writing whether, and to what
extent, the Performance Goals for the Performance Period have been achieved and,
if so, to calculate and certify in writing

 

A-12

--------------------------------------------------------------------------------


 

that amount of the Performance Compensation Awards earned for the period based
upon the Performance Formula. The Committee shall then determine the actual size
of each Participant’s Performance Compensation Award for the Performance Period
and, in so doing, may apply negative discretion as authorized by
Section 6(i)(vi)(D).

 

(D)  Negative Discretion.  In determining the actual size of an individual
Performance Compensation Award for a Performance Period, the Committee may, in
its sole and plenary discretion, reduce or eliminate the amount of the Award
earned in the Performance Period, even if applicable Performance Goals have been
attained.

 

(E)  Timing of Award Payments.  The Performance Compensation Awards granted for
a Performance Period shall be paid to Participants as soon as administratively
possible following completion of the certifications required by
Section 6(i)(vi)(C), unless the Committee shall determine that any Performance
Compensation Award shall be deferred.

 

(F)  Discretion.  In no event shall any discretionary authority granted to the
Committee by the Plan be used to (1) grant or provide payment in respect of
Performance Compensation Awards for a Performance Period if the Performance
Goals for such Performance Period have not been attained, (2) increase a
Performance Compensation Award for any Participant at any time after the first
90 days of the Performance Period (or, if shorter, the maximum period allowed
under Section 162(m)) or (3) increase a Performance Compensation Award above the
maximum amount payable under Section 4(a) of the Plan.

 

SECTION 7.  Amendment and Termination.  (a)  Amendments to the Plan.  Subject to
any applicable law or government regulation, to any requirement that must be
satisfied if the Plan is intended to be a stockholder approved plan for purposes
of Section 162(m) of the Code and to the rules of the NYSE or any successor
exchange or quotation system on which the Shares may be listed or quoted, the
Plan may be amended, modified or terminated by the Board without the approval of
the stockholders of the Company except that stockholder approval shall be
required for any amendment that would (i) increase the maximum number of Shares
for which Awards may be granted under the Plan or increase the maximum number of
Shares that may be delivered pursuant to Incentive Stock Options granted under
the Plan; provided, however, that any adjustment under Section 4(b) shall not
constitute an increase for purposes of this Section 7(a), (ii) change the class
of employees or other individuals eligible to participate in the Plan, or (iii)
materially increase the benefits accruing to Participants under the Plan. No
modification, amendment or termination of the Plan may, without the consent of
the Participant to whom any Award shall theretofor have been granted, materially
and adversely affect the rights of such Participant (or his or her transferee)
under such Award, unless otherwise provided by the Committee in the applicable
Award Agreement.

 

(b)  Amendments to Awards.  The Committee may waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate
any Award theretofor granted, prospectively or retroactively; provided, however,
that, except as set forth in the Plan, unless otherwise provided by the
Committee in the applicable Award Agreement, any such waiver, amendment,
alteration, suspension, discontinuance, cancelation or termination that would
materially and adversely impair the rights of any Participant or any holder or
beneficiary of any Award theretofor granted shall not to that extent be
effective without the consent of the impaired Participant, holder or
beneficiary.

 

(c)  Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.  The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(b) or the occurrence of a Change of Control) affecting the Company,
any Affiliate, or the financial statements of the Company or any Affiliate, or
of changes in applicable rules, rulings, regulations or other requirements of
any governmental body or securities exchange, accounting principles or law
(i) whenever the Committee, in its sole and plenary discretion, determines that
such

 

A-13

--------------------------------------------------------------------------------


 

adjustments are appropriate or desirable, including, without limitation,
providing for a substitution or assumption of Awards, accelerating the
exercisability of, lapse of restrictions on, or termination of, Awards or
providing for a period of time for exercise prior to the occurrence of such
event, (ii) if deemed appropriate or desirable by the Committee, in its sole and
plenary discretion, by providing for a cash payment to the holder of an Award in
consideration for the cancelation of such Award, including, in the case of an
outstanding Option or SAR, a cash payment to the holder of such Option or SAR in
consideration for the cancelation of such Option or SAR in an amount equal to
the excess, if any, of the Fair Market Value (as of a date specified by the
Committee) of the Shares subject to such Option or SAR over the aggregate
Exercise Price of such Option or SAR and (iii) if deemed appropriate or
desirable by the Committee, in its sole and plenary discretion, by canceling and
terminating any Option or SAR having a per Share Exercise Price equal to, or in
excess of, the Fair Market Value of a Share subject to such Option or SAR
without any payment or consideration therefor.

 

(d)  Section 409A Limitation on Action.  The Committee shall take no action
under this Section 7 that would cause an Award under the Plan to fail to be
either exempt from Code Section 409A or in compliance with Code Section 409A.

 

SECTION 8.  Change of Control.  Unless otherwise provided in the applicable
Award Agreement, in the event of a Change of Control after the date of the
adoption of the Plan, unless provision is made in connection with the Change of
Control for (a) assumption of Awards previously granted or (b) substitution for
such Awards of new awards covering stock of a successor corporation or its
“parent corporation” (as defined in Section 424(e) of the Code) or “subsidiary
corporation” (as defined in Section 424(f) of the Code) with appropriate
adjustments as to the number and kinds of shares and the Exercise Prices, if
applicable, (i) any outstanding Options or SARs then held by Participants that
are unexercisable or otherwise unvested shall automatically be deemed
exercisable or otherwise vested, as the case may be, as of immediately prior to
such Change of Control, (ii) all Performance Units and Cash Incentive Awards
shall be paid out as if the date of the Change of Control were the last day of
the applicable Performance Period and “target” performance levels had been
attained and (iii) all other outstanding Awards (i.e., other than Options, SARs,
Performance Units and Cash Incentive Awards) then held by Participants that are
unexercisable, unvested or still subject to restrictions or forfeiture, shall
automatically be deemed exercisable and vested and all restrictions and
forfeiture provisions related thereto shall lapse as of immediately prior to
such Change of Control.

 

SECTION 9.  General Provisions.  (a)  Nontransferability.  Except as otherwise
specified in the applicable Award Agreement, during the Participant’s lifetime
each Award (and any rights and obligations thereunder) shall be exercisable only
by the Participant, or, if permissible under applicable law, by the
Participant’s legal guardian or representative, and no Award (or any rights and
obligations thereunder) may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant otherwise than by will or
by the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that (i) the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance and (ii) the Board or the
Committee may permit further transferability, on a general or specific basis,
and may impose conditions and limitations on any permitted transferability;
provided, however, that Incentive Stock Options granted under the Plan shall not
be transferable in any way that would violate Section 1.422-2(a)(2) of the
Treasury Regulations. All terms and conditions of the Plan and all Award
Agreements shall be binding upon any permitted successors and assigns.

 

(b)  No Rights to Awards.  No Participant or other Person shall have any claim
to be granted any Award, and there is no obligation for uniformity of treatment
of Participants or holders or beneficiaries of Awards. The terms and conditions
of Awards and the Committee’s determinations and

 

A-14

--------------------------------------------------------------------------------


 

interpretations with respect thereto need not be the same with respect to each
Participant and may be made selectively among Participants, whether or not such
Participants are similarly situated.

 

(c)  No Repricing.  Other than pursuant to Section 7(c) or Section 8,
notwithstanding any other provision in the Plan to the contrary, the terms of
outstanding Options or SARs may not be amended without stockholder approval to
(i) reduce their Exercise Price, or (ii) cancel, exchange, substitute, buyout or
surrender such outstanding Options or SARs in exchange for cash, other Awards or
Options or SARs with an Exercise Price that is less than the Exercise Price of
the original Options or SARs.

 

(d)  Accounting Restatements.  If the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company, as a
result of misconduct, with any financial reporting requirement under the
securities laws, (i) the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002 and (ii) any Participant who (A)
knowingly engaged in the misconduct, (B) was grossly negligent in engaging in
the misconduct, (C) knowingly failed to prevent the misconduct or (D) was
grossly negligent in failing to prevent the misconduct, shall reimburse the
Company the amount of any payment in settlement of an Award earned or accrued
during the 12-month period following the first public issuance or filing with
the United States Securities and Exchange Commission (whichever first occurred)
of the financial document that contained such material noncompliance.

 

(e)  Share Certificates.  All certificates for Shares or other securities of the
Company or any Affiliate delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement or the rules, regulations and other requirements of the SEC, the
NYSE or any other stock exchange or quotation system upon which such Shares or
other securities are then listed or reported and any applicable Federal or state
laws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 

(f)  Withholding.  A Participant may be required to pay to the Company or any
Affiliate, and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any Award, from any payment due or transfer made
under any Award or under the Plan or from any compensation or other amount owing
to a Participant, the amount (in cash, Shares, other securities, other Awards or
other property) of any applicable withholding taxes in respect of an Award, its
exercise or any payment or transfer under an Award or under the Plan and to take
such other action as may be necessary in the opinion of the Committee or the
Company to satisfy all obligations for the payment of such taxes.

 

(g)  Award Agreements.  Each Award hereunder shall be evidenced by an Award
Agreement, which shall be delivered to the Participant and shall specify the
terms and conditions of the Award and any rules applicable thereto, including,
but not limited to, the effect on such Award of the death, disability or
termination of employment or service of a Participant and the effect, if any, of
such other events as may be determined by the Committee.

 

(h)  No Limit on Other Compensation Arrangements.  Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other compensation arrangements, which may, but need not, provide for the grant
of options, restricted stock, shares and other types of equity-based awards
(subject to stockholder approval if such approval is required), and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

(i)  No Right to Employment.  The grant of an Award shall not be construed as
giving a Participant the right to be retained as a director, officer, employee
or consultant of or to the Company or any Affiliate, nor shall it be construed
as giving a Participant any rights to continued service on the Board. Further,
the Company or an Affiliate may at any time dismiss a Participant from
employment or discontinue any consulting relationship, free from any liability
or any claim under the Plan, unless otherwise expressly provided in the Plan or
in any Award Agreement.

 

A-15

--------------------------------------------------------------------------------


 

(j)  No Rights as Stockholder.  No Participant or holder or beneficiary of any
Award shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until he or she has become the holder of such Shares.
In connection with each grant of Restricted Shares, except as provided in the
applicable Award Agreement, the Participant shall not be entitled to the rights
of a stockholder in respect of such Restricted Shares. Except as otherwise
provided in Section 4(b), Section 7(c) or the applicable Award Agreement, no
adjustments shall be made for dividends or distributions on (whether ordinary or
extraordinary, and whether in cash, Shares, other securities or other property),
or other events relating to, Shares subject to an Award for which the record
date is prior to the date such Shares are delivered.

 

(k)  Governing Law.  The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to the conflict of laws provisions thereof.

 

(l)  Severability.  If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be construed
or deemed stricken as to such jurisdiction, Person or Award and the remainder of
the Plan and any such Award shall remain in full force and effect.

 

(m)  Other Laws.  The Committee may refuse to issue or transfer any Shares or
other consideration under an Award if, acting in its sole and plenary
discretion, it determines that the issuance or transfer of such Shares or such
other consideration might violate any applicable law or regulation or entitle
the Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary. Without limiting the generality of
the foregoing, no Award granted hereunder shall be construed as an offer to sell
securities of the Company, and no such offer shall be outstanding, unless and
until the Committee in its sole and plenary discretion has determined that any
such offer, if made, would be in compliance with all applicable requirements of
the U.S. Federal and any other applicable securities laws.

 

(n)  No Trust or Fund Created.  Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on one hand, and a
Participant or any other Person, on the other hand. To the extent that any
Person acquires a right to receive payments from the Company or any Affiliate
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company or such Affiliate.

 

(o)  No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Shares or whether such fractional Shares or any rights thereto
shall be canceled, terminated or otherwise eliminated.

 

(p)  Requirement of Consent and Notification of Election Under Section 83(b) of
the Code or Similar Provision.  No election under Section 83(b) of the Code (to
include in gross income in the year of transfer the amounts specified in
Section 83(b) of the Code) or under a similar provision of law may be made
unless expressly permitted by the terms of the applicable Award Agreement or by
action of the Committee in writing prior to the making of such election. If an
Award recipient, in connection with the acquisition of Shares under the Plan or
otherwise, is expressly permitted under the terms of the applicable Award
Agreement or by such Committee action to make such an election and the
Participant makes the election, the Participant shall notify the Committee of
such election within

 

A-16

--------------------------------------------------------------------------------


 

ten days of filing notice of the election with the IRS or other governmental
authority, in addition to any filing and notification required pursuant to
regulations issued under Section 83(b) of the Code or other applicable
provision.

 

(q)  Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code.  If any Participant shall make any disposition of
Shares delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions) or any successor provision of the Code, such
Participant shall notify the Company of such disposition within ten days of such
disposition.

 

(r)  Headings.  Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

(s)  Code Section 409A.  Awards under the Plan are intended to be either exempt
from Code Section 409A or in compliance with Code Section 409A and the Plan
shall be so administered and interpreted. In that regard, any Option or SAR with
an exercise price of less than the Fair Market Value of the subject shares on
the grant date or that are otherwise subject to Code Section 409A will be issued
pursuant to an Award Agreement that complies with Section 409A. Any Award, other
than an Option or SAR, which does not meet the requirements for a “short-term
deferral” under Treasury Regulations Section 1.409A-1(b)(4) or is otherwise not
exempt from Section 409A will also be issued pursuant to an Award Agreement that
complies with Section 409A. The Committee shall take no action under the Plan
that would cause an Award under the Plan to fail to be either exempt from Code
Section 409A or in compliance with Code Section 409A. Notwithstanding the
foregoing, Participants are solely responsible for the tax consequences to them
of Awards under the Plan including any tax consequences under Code Section 409A.

 

SECTION 10.  Term of the Plan.  (a)  Effective Date.  The Plan shall be
effective as of the date of its adoption by the Board and approval by the
Company’s stockholders; provided, however, that no Incentive Stock Options may
be granted under the Plan unless it is approved by the Company’s stockholders
within twelve (12) months before or after the date the Plan is adopted by the
Board.

 

(b)  Expiration Date.  No Award shall be granted under the Plan after the tenth
anniversary of August 7, 2009, the date the amendment and restatement of the
Plan was approved by the Company’s stockholders. Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award granted
hereunder may, and the authority of the Board or the Committee to amend, alter,
adjust, suspend, discontinue or terminate any such Award or to waive any
conditions or rights under any such Award shall, nevertheless continue
thereafter.

 

A-17

--------------------------------------------------------------------------------